Citation Nr: 1118534	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  97-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for low back strain.

2.  Entitlement to an initial rating greater than 10 percent for an avulsion fracture of the left ankle.

3.  Entitlement to an initial compensable rating for palsy of the left common peroneal nerve, prior to October 22, 2002.

4.  Entitlement to a rating greater than 10 percent for palsy of the left common peroneal nerve, as of October 22, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for low back strain, an avulsion fracture of the left ankle, and palsy of the left common peroneal nerve. The RO assigned a 10 percent disability rating for low back strain and noncompensable ratings for the avulsion fracture and left common peroneal nerve palsy, effective October 28, 1996.  In November 2002, the RO issued a second rating decision that increased the initial rating for low back strain to 20 percent, increased the initial rating for the avulsion fracture to 10 percent, and granted a 10 percent rating for palsy of the left common peroneal nerve, effective October 16, 2002.  

The November 2002 rating decision also granted a separate 10 percent rating for a tender scar of the lumbosacral area.  In the March 2005 Informal Hearing Presentation, the Veteran's representative asserted that this issue should have been included in the November 2002 Statement of the Case (SOC).  In the Board's June 2005 Remand order, the Board interpreted this contention as a new claim for entitlement to an increased rating for the Veteran's service-connected tender scar of the lumbosacral area, and, in June 2005 and February 2009, referred the issue for appropriate action.  As a review of the claims folder continues to show that no action has been taken with regard to that issue, it is again referred to the RO for appropriate action.   



As noted, in June 2005 and February 2009, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and scheduling the Veteran for VA orthopedic and neurological examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was returned to the Board in May 2010. 


FINDINGS OF FACT

1.  The Veteran's low back strain is manifested by marked limitation of forward bending in a standing position (specifically pain causing limitation of forward flexion of the thoracolumbar spine to 30 degrees or less), positive Goldthwaite's sign, narrowing or irregularity of the joint space, and abnormal mobility upon forced motion; there is no evidence of ankylosis, pronounced invertebral disc syndrome, or incapacitating episodes of having a total duration of at least 6 weeks during the past 12 months.  

2.  The Veteran's avulsion fracture of the left ankle is manifested by popping, cracking, and moderate limitation of motion; it is not manifested by marked limitation of motion.

3.  The Veteran's palsy of the peroneal nerve was asymptomatic prior to October 22, 2002.

4.  The Veteran's palsy of the peroneal nerve, as of October 22, 2002, has been manifested by decreased sensation, loss of muscle strength, absence of Achilles-level deep tendon reflexes, incoordination, and a slight foot drop.




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and not higher, for service-connected low back strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5292 (2002), 5295 (2002), 5237 (2010), 5243 (2010). 

2.  The criteria for a rating higher than 10 percent for service-connected left avulsion fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for a compensable rating for service-connected palsy of the peroneal nerve, prior to October 22, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2010).

4.  The criteria for a 30 percent rating, and not higher, for service-connected palsy of the peroneal nerve, as of October 22, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, 19 Vet. App. at 490-91, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, section 5013(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Furthermore, the Veteran was provided with notice of all three elements required by 38 C.F.R. § 3.159(b) by letters dated in August and December 2005, prior to the issuance of the October 2006, June 2007, and April 2010 Supplemental Statements of the Case (SSOC).  The issuance of a fully compliant VCAA notice letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Therefore, as the notice that was provided in August and December 2005, prior to the readjudication of the Veteran's claim, was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records and provided him with several VA examinations, including a recent examination in April 2009.  The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


II.  Increased Rating

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected low back strain, avulsion fracture of the left ankle, and palsy of the left common peroneal nerve.  During the course of the appeal, the RO awarded a 10 percent disability rating for palsy of the left common peroneal nerve, as of October 22, 2002, such that entitlement to a rating in excess of 10 percent for service-connected palsy of the left common peroneal nerve, as of October 22, 2002, is also before the Board. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known a "staged rating."  Id. at 126.  As reflected in the captioned issues listed above, the Veteran's claim for an increased initial evaluation for palsy of the left common peroneal nerve has already been staged by the RO.  As discussed below, further application of staged ratings are not justified by the evidence of record in this case. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. §  1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45 (2010).  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  


A.  Evidence

In March 1997, the Veteran had a VA general medical examination and a VA joints examination.  The general medical examiner noted that the Veteran had an old back injury from service that was causing him a lot of pain.  The orthopedic examiner noted that the Veteran had a history of left knee injury that specifically involved a history of left peroneal nerve palsy down the leg.  At the time of the examination, the Veteran stated that he was not currently having problems with the knee and no longer suffered from peroneal nerve palsy symptoms.  Examination showed full range of motion of the knee with no evidence of previous trauma.  

Examination of the back showed a negative crossed and straight leg raising test bilaterally; the Veteran could also sit up with the legs fully extended.  Range of motion was as follows: 60 degrees of forward flexion; 20 degrees of extension; 40 degrees of lateral flexion, bilaterally; and 35 degrees of rotation, bilaterally.  However, the examiner noted that the Veteran winced with pain when he flexed forward and backward.  X-rays were grossly normal, with the exception of some lordosis.  

The impressions given are (1) a history of left knee injury with left peroneal nerve palsy that no longer exists in a normal appearing and functioning left knee and (2) a history of a penetrating wound of the back with complaints of low back pain radiating into the left leg but with little to no evidence of loss of function.

The Veteran had a second VA examination in May 1999 for evaluation of left peroneal palsy, an avulsion fracture of the left ankle, and a low back injury.  The Veteran complained of continuing lower back pain that is present most of the time.  He reported acute catches twice a week, lasting for a few minutes, which render him unable to straighten up for a short period of time.  On six other occasions over the past few years, he developed a sudden sharp pain in the lower back that allegedly caused him to pass out and resulted in acute back pain with spasm and inability to straighten.  He reported that these episodes lasted for approximately three days on each occurrence.  He also reported numbness through the lower extremities.  The Veteran was able to forward flex to 40 degrees, but only while bending carefully and with jerky movements.  This motion also caused a momentary spasm when he straightened back up.  He could extend to 15 degrees and laterally flex to 30 degrees, bilaterally, but could not rotate the lumbar spine.  The examiner noted that the Veteran could rotate the lumbodorsal spine to 35 degrees bilaterally.  

Neurological examination showed that deep tendon reflexes were 2+ at the patellar level and 1+ at the Achilles level, bilaterally.  No consistent abnormality was found with regard to touch or pinprick; the responses did not follow dermatomal patterns and were not consistent and responsive.  Straight leg raising was 50 degrees bilaterally, with complaints of low back pain.  Patrick's test resulted in complaints of low back pain, bilaterally.  The diagnosis given is chronic low back strain.  The examiner could not make a diagnosis of nerve root compression syndrome or a ruptured disk.

Examination of the lower extremities showed no abnormality, particularly of the left ankle, and the Veteran could dorsiflex against strong resistance with the right and left ankle.  Plantar flexion was done with strength also.  The Veteran could stand and walk on tiptoes, his heels inverted normally, and he could walk on his heels.  The range of motion of the left ankle was 10 degrees dorsiflexion and 60 degrees plantar flexion.  There was some popping in the ankle which seemed to be a band of soft tissue.  The examiner thought it was probably a synovial fold since he could palpate the pop as the ankle was taken through its motion passively and actively.  Other than the popping, the Veteran did not report any problems with weakness or control of the left ankle or peroneal palsy at the time of the examination.  The impression provided is of an excellent recovery from palsy of the left common peroneal nerve, basically negative examination of the left ankle, excepting the palpable band of synovium, and no evidence of instability of the left ankle upon orthopedic examination.  

The Veteran was provided with a third VA orthopedic examination in October 2002.  He reported pain the left ankle and cracking when walking, and rated the pain a 6 on a 1 to 10 scale.  He also stated that his pain was worsening.  He reported numbness and tingling of the lateral aspect of the left lower leg and foot after the initial in-service injury, and asserted that his foot was carried in an inverted position at about 45 degrees.  Some deformity was still present after physiotherapy.  He was wearing a brace at the time of the examination.  Examination showed that the left foot was held in an inversion position of approximately 10 degrees.  Dorsiflexion and plantar flexion in the left foot was weaker against resistance than the right foot.  The Veteran had a normal gait, but with a popping noise in his left ankle when walking.  He could walk on his heels and on his toes.

The Veteran also reported symptoms of back pain radiating into the left leg, and some momentary instances of severe incapacitating pain that required bed rest for 2 to 3 days afterwards.  These acute attacks prevented him from walking and occurred 8 to 10 times per year.  The Veteran reported use of a back brace for the past 5 years.  X-rays showed slight narrowing of the L5-S1 disc space, facet sclerosis at L5-S1, and decreased lumbar lordosis.

Upon examination, the Veteran's left ankle range of motion was reported as 40 degrees of dorsiflexion, 40 degrees of plantar flexion, 30 degrees eversion, and 45 degrees inversion; with some laxity of movement.  There was no swelling and no tenderness.  Low back examination showed moderate discomfort during the straight leg raising test at 90 degrees bilaterally.  No reflexes were obtained at the ankle level, but the tendon reflexes at the knees were 2/4 bilaterally.  Sensation to pinprick and vibratory stimulation was diminished from the legs down, bilaterally.  The Veteran demonstrated 80 degrees of forward flexion; 20 degrees extension; and 30 degrees lateral flexion, bilaterally.  No range of motion data for rotation is listed.   

The diagnoses provided from the October 2002 examination are: (1) chronic lumbosacral strain with intermittent left leg radiation, minimal to moderate disability, with slight profession; and (2) history of facture of the left ankle with subsequent casting and physiotherapy, with continued ankle pain and some instability of the ankle.  The examiner listed the ankle disability as "minimal" with "slight progression." 

In April 2007, the Veteran had a fourth VA examination.  He reported continuous back pain since service, at a level of pain equivalent to a 7 on a 1 to 10 scale.  He also reported flare-ups occurring 4 to 5 times a year that rated a 10 on a 1 to 010 pain scale.  These flare-ups required voluntary bed rest for 2 to 3 days.  The Veteran did not report any physician-mandated bed rest.  The Veteran also reported increased pain with repetitive motion, but no excess fatigue or lack of endurance.

Upon examination, the Veteran walked without a limp or list, and had 1+ reflexes in both knees and no reflexes in the ankle.  He had a weak extensor hallucis longus muscle strength on the left.  There was no loss of pinprick sensation to the thighs, legs, or feet, bilaterally.  He had a positive Goldthwaite's sign on both the right and left sacroiliac areas.  There was no weakness, change in range of motion, excess fatigue, lack of endurance, or increase in pain upon repetitive motion.  The Veteran could forward flex to 80 degrees and bilaterally rotate to 20 degrees, but with pain throughout both motions.  He had 35 degrees of extension, 50 degrees of left flexion, and 60 degrees of right flexion with pain toward the end of motion.

At this examination, the Veteran continued to show inversion of the left foot to 30 degrees.  When his ankle was placed in a neutral position, he could invert to 20 degrees voluntarily.  He had 20 degrees of eversion, 10 degrees of flexion, and 10 degrees of extension, all without pain.  There was no loss of pinprick sensation to the medial, lateral, posterior, or anterior surface of the leg; nor the dorsum of the foot, palm of the foot, or toes.  There was no tenderness on compression malleoli, change in range of motion, fatigue, loss of endurance, loss of coordination, or increased pain upon repetitive motion.  The impressions given are of chronic lumbosacral sprain, chronic left ankle sprain, and partial peroneal palsy on the left peroneal nerve exhibited by weakened flexion and inversion of the foot.

The Veteran's final VA examination was in April 2009.  With regard to his nerve condition, the Veteran complained of pain in the plantar surface of the left foot, as well as numbness and tingling.  Walking and standing exacerbated the pain.  He also reported incoordination, specifically tripping and stumbling because of his foot drop, but no weakness, and a limp.  At the time of the examination he was not using braces, but was using shoe inserts.  He reported flare-ups of pain 4 to 5 times per year, causing him to seek self-imposed bed rest.

Upon examination, the Veteran walked with a very slight foot drop and inversion of the left foot.  The left foot was normal in architecture with a normal arch.  There was tenderness to palpation in the arch of the left foot.  The Veteran could not hold the foot in a neutral position at 90 degrees and showed some giving way to gravity.  He had active plantar flexion to 45 degrees without pain and dorsiflexion to 20 degrees without pain.  Plantar and dorsiflexion were weak to resistance, as was toe extension.  There was no pain on inversion of eversion of the left ankle.  Achilles reflexes were absent on the left and decreased on the right.  The Veteran had good distal pulses and capillary refill.  There was a callous formation over the medial aspect plantar surface of the bilateral great toe.  There was no abnormal wear to the soles of the shoes, although the left shoe showed slightly more wear over the left medial great toe.  Distal sensation was decreased to sharp and dull in the left dorsal foot distally, as well as into the little toe, fourth toe, and third toe.  There was no swelling.  The Veteran could stand on his tiptoes but he was unsteady.  The Veteran did exhibit fatigue, weakness, and loss of coordination upon repetitive motion testing, but no increased pain. 

Upon examination, the Veteran exhibited full range of motion of the lumbar spine, but with pain.  The Veteran could forward flex to 90 degrees, laterally flex to 30 degrees, extend to 20 degrees, and rotate 30 degrees.  The Veteran had pain throughout forward flexion, and at 30 degrees of lateral flexion.  Deep tendon reflexes were 2/4 in the right patella and 1/4 in the left patella.  He had a negative straight leg raising test on the right, but showed increased back pain at 60 degrees on the left.  He did not exhibit radiating pain with the straight leg test.  He had a negative Lasegue's sign and Patrick's sign.  The assessment provided is left common peroneal nerve palsy.  The examiner determined that the Veteran did exhibit evidence of a left foot drop and had slight drooping of the phalanges when relaxed.  He also had weakness on dorsiflexion and plantar flexion of the left foot, as well as adduction and abduction, and demonstrated some loss of sensation over the dorsum of the fore foot and into the toes.  Overall, he showed a mild peroneal nerve palsy.    

B.  Back

In April 1997, the RO granted service connection for low back strain and assigned a 10 percent rating under Diagnostic Code (DC) 5295, effective from October 28, 1996.  In November 2002, the RO issued an additional rating decision increasing the Veteran's initial rating to 20 percent under Diagnostic Code 5292.  The Veteran continues to disagree with this assignment and contends that a higher rating is warranted.  

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, DC 5237 now governs ratings of lumbosacral strain, DC 5239 governs ratings of spondylolisthesis or segmental instability, and DC 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

If the old criteria are used, the Veteran would be rated under DC 5292, which applied to limitation of motion of the lumbar region of the spine, or DC 5295, which applied to lumbosacral strain.  Under DC 5292, a 10 percent rating was assigned where there was slight limitation of motion, a 20 percent rating was assigned where there was moderate limitation of motion, and a 40 percent rating was assigned where there was severe limitation of motion.  

The schedule of ratings, does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  
38 C.F.R. § 4.6.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Under DC 5295, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion, a 20 percent rating assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, and a 40 percent rating was assigned for severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.

Effective prior to September 23, 2002, a 10 percent rating was provided for mild intervertebral disc syndrome with recurring attacks; a 20 percent rating was provided for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating was provided for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and a 60 percent rating was provided for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.

If the revised criteria are applied from the September 26, 2003, effective date, the Veteran would be rated under DC 5237, which applies to lumbosacral strain, or under DC 5243, the renumbered Diagnostic Code that applies to intervertebral disc syndrome.  Under DC 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or where there is a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less.  A rating in excess of 40 percent requires the presence of unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The revised criteria pertaining to ratings for intervertebral disc syndrome, under DC 5293 were amended effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under DC 5293, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.17a, DC 5293, Note (1). 

Based on a review of the evidence of record, the Board finds that the Veteran meets the criteria for a 40 percent rating under both the old and the new regulations.  Under the old criteria, a 40 percent rating is assigned for severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, under DC 5295.  The evidence of record shows that several of the enumerated criteria have been present during the appellate period, including a positive Goldthwaite's sign, marked limitation of forward bending, narrowing or irregularity of the joint space, and abnormal mobility on forced motion.  See March 1997 VA examination (showing pain throughout motion, i.e. "[h]e winces in pain when he flexes forward and backward"), May 1999 VA examination (showing forward flexion to 40 degrees with careful bending, jerky movements, and muscle spasm), October 2002 VA examination (showing x-ray evidence of slight narrowing of the L5-S1 disc space and facet sclerosis at L5-S1), April 2007 VA examination (showing pain throughout forward flexion and a positive Goldthwaite's sign, bilaterally), April 2009 VA examination (showing pain throughout forward flexion).  

Although the Board acknowledges that no VA examiner ever described the Veteran's low back strain as "severe," as noted above,  the Board evaluates all of the evidence such that decisions are "equitable and just" under 38 C.F.R. § 4.6; the use of corresponding terminology by medical examiners is not dispositive as the Board will evaluate all of the evidence in arriving at a determination regarding a disability rating.  38 C.F.R. §§ 4.2, 4.6.  When the degree of limitation of motion caused by the Veteran's disability when functional loss due to pain is taken into consideration in accordance with DeLuca, the evidence indicates that a 40 percent rating is appropriate in consideration of the Veteran's total disability picture throughout the appellate period.

The Veteran is not entitled to a rating greater than 40 percent under any applicable diagnostic codes under the old or new regulations.  A rating in excess of 40 percent is not available under DC 5292 or DC 5295.  Under DC 5293, a 60 percent rating can only be granted where there is pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.  Here, while some of the enumerated criteria are present, the evidence does not demonstrate pronounced invertebral disc syndrome with little intermittent relief.  The only objective evidence of disc narrowing is from the Veteran's October 2002 VA examination, where the degree of disc narrowing seen on the Veteran's x-ray report was slight.  As such, the Board finds that the Veteran's disability cannot be accurately characterized as "pronounced invertebral disc syndrome" such that a rating greater than 40 percent would be justified under DC 5295.  Furthermore, a rating in excess of 40 percent cannot be granted under the new regulations, as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, as required by DC 5237.  Lastly, a rating in excess of 40 percent cannot be granted under DC 5243 as there is no evidence showing incapacitating episodes of having a total duration of at least 6 weeks during the past 12 months.  There is no indication that the Veteran has ever had bed rest prescribed by a physician.

As discussed above, the rating assignments above were done in consideration of the additional limitations caused by pain, including pain on repetitive motion; weakness; fatigue; and incoordination, as required by Deluca.  See also 38 C.F.R. 
§ 4.40.  In accordance with that holding, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 40 percent disability rating, but no higher, for low back strain, throughout the appellate period. 


C.  Ankle

The Veteran contends that a higher rating is warranted for his left ankle disability, currently rated as 10 percent disabling by analogy to Diagnostic Code 5271, which addresses limitation of motion for the ankle.  Under that code, moderate limited motion warrants a 10 percent rating.  Marked limited motion allows for a 20 percent rating.  38 C.F.R. § 4.71(a).  The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  As previously noted, rather than applying a mechanical formula, the Board must evaluate all of the evidence so its decisions will be "equitable and just;" the use of corresponding terminology such as "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue as all the evidence must be evaluated in the process of arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  However, by way of reference, the Rating Schedule defines normal (i.e., full) range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).

Applying these criteria to the facts of the case, the Board finds no basis to assign a disability rating higher than 10 percent.  In May 1999, examination showed limited dorsiflexion, to 10 degrees, and popping in the ankle which the examiner hypothesized was related to a synovial fold.  In October 2002, the Veteran continued to report left ankle pain and cracking, and left foot plantar flexion and dorsiflexion were weaker against resistance.  Some instability of the ankle was also noted.  Overall, the examiner described the ankle disability as  "minimal" with "slight progression."  In April 2007, he had 10 degrees of dorsiflexion, described as "flexion" and 10 degrees of plantar flexion, described as "extension."  In April 2009, the Veteran had plantar flexion to 45 degrees and dorsiflexion to 20 degrees, which is within normal limits, but both were weak to resistance.  The Veteran also exhibited fatigue, weakness, and loss of coordination upon repetitive motion testing, but no increased pain.  

As such, in consideration of the all the medical evidence of record, the Board finds that the overall disability picture for the Veteran's left ankle is best described as moderate such that a 10 percent disability rating is justified.  The Board notes the Veteran's assertion at his October 2002 examination that his ankle pain was worsening, and finds that this assertion is supported by the medical evidence, but nevertheless does not find that the limitation of motion associated with his ankle disability worsened to the extent that it could accurately be described as marked.  Although the evidence does indicate that his plantar flexion was significantly limited at his April 2007 examination, this examination finding is not consistent with the results of three other examinations, including his April 2009 examination, where normal plantar flexion is reported.  As such, the Board finds that the range of motion data from the previous two examinations in comparison with the data from the April 2009 examination weighs against a finding that the Veteran's plantar flexion of the left ankle is consistently limited to 10 degrees.  Furthermore, as the evidence, considered in its totality, indicates that the Veteran's left ankle disorder have never been more than 10 percent disabling, the Board finds no need to "stage" his rating under Hart.    

The Board also finds that the evidence of record does not warrant the application of Diagnostic Code 5262, 5270, or 5272-74, as there is no medical evidence in the record indicating nonunion or malunion of the tibia or fibula, the presence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  Therefore, for the reasons provided above, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his left leg and ankle disorder under Diagnostic Code 5271.  




D.  Palsy of the Left Common Peroneal Nerve

In April 1997, the RO granted service connection for palsy of the left common peroneal nerve and assigned a noncompensable rating.  In November 2002, the RO issued an additional rating decision increasing the Veteran's rating to 10 percent under Diagnostic Code 8520, effective October 16, 2002.  The Veteran disagrees with both assignments and contends that a higher rating is warranted.  

The Veteran is currently rated in accordance with 38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent disabling is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

However, the Board finds that DC 8521 is the appropriate code to rate the Veteran's disability.  He is service connected for palsy of the left common peroneal nerve, not the sciatic nerve.  DC 8521 provides ratings for complete and incomplete paralysis of the external popliteal nerve (common peroneal).  Complete paralysis of the external popliteal nerve is manifested by the following symptoms, and is rated at the maximum, 40 percent level:  foot drop and slight droop of first phalanges of all toes; cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Incomplete paralysis is broken up into the three levels of mild, moderate, and severe.  Mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. Again, the schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  
38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  

Review of the medical evidence of record shows that the Veteran did not demonstrate any symptoms of peroneal nerve palsy until October 2002.  Before this time, the March 1997 examiner determined that any palsy no longer exists, and the May 1999 examiner asserted that the Veteran exhibited an excellent recovery from palsy of the left common peroneal nerve.  Although Achilles level deep tendon reflexes were reported to be 1+, the examiner nevertheless determined that there was no abnormality in consideration of all of the examination data. 

However, on October 2002, the Veteran did not respond to reflex testing at the Achilles level, indicating the presence of an abnormality.  Additionally, sensation to pinprick and vibratory stimulation was diminished from the legs down, bilaterally.  By April 2007, the Veteran also showed weak extensor hallucis longus muscle strength on the left.  The Veteran also exhibited inversion of the left foot to 30 degrees.  The diagnosis given was partial peroneal palsy on the left peroneal nerve exhibited by weakened flexion and inversion of the foot.  In April 2009, the Veteran reported coordination problems due to his foot drop, which, in addition to the inversion, was noted upon examination by the examiner.  Again, Achilles reflexes were absent on the left.  Distal sensation was decreased to shard and full in the left dorsal foot distally, as well as into the little toe, fourth toe, and third toe.  Overall, the examiner determined that the Veteran had a left foot drop, slight drooping of the phalanges when relaxed, weakness on dorsiflexion and plantar flexion of the left foot, adduction and abduction, and some loss of sensation over the dorsum of the fore foot and into the toes.  The examiner characterized these symptoms as a "mild peroneal nerve palsy."    

However, despite the characterization of the April 2009 VA examiner, which specifically refers to the degree of palsy and not the degree of incomplete paralysis, the Board finds that the Veteran is entitled to a 30 percent disability rating for peroneal nerve palsy, as of October 16, 2002, assigned for severe incomplete paralysis of the nerve, as the Veteran's disability is manifested by diminished sensation, weakened muscle strength, the absence of Achilles level deep tendon reflexes, and a slight foot drop that occasionally causes the Veteran to stumble when walking.  

The Veteran is not entitled to a 40 percent rating, warranted when there is complete paralysis of the common peroneal nerve, in consideration of the extent of the impairment caused by the Veteran's disability.  The evidence does show a foot drop, mentioned under the criteria for a 40 percent rating under DC 8521.  However, the criteria for the 40 percent rating contemplates a complete foot drop, seen where there is an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Here, the Veteran exhibits some inversion when relaxed, but is able to dorsiflex and abduct the foot.  He also only has some loss of sensation over the dorsum of the fore foot and into the toes, as opposed to anesthesia covering the entire dorsum of foot and toes.  As the Veteran has only minimal loss of muscle strength, a slight foot drop, and retains a significant amount of sensation, the Board finds that assignment of a rating in excess of 30 percent is not warranted under DC 8521.


III.  Extraschedular Ratings

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lower back, ankle, and left common peroneal nerve disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria.  Diagnostic codes 5292 (2002), 5295 (2002), 5293 (2002), 5237 (2010), 5243 (2010), 5271, and 8521 contemplate pain, limited motion, loss of muscle strength, loss of sensation, and other orthopedic and nerve impairments that include the sort of occupational impairment described by the Veteran, such as the need to miss work during acute lumbar spine episodes or decreased mobility due to his ankle and peroneal nerve symptoms.  Therefore, the 

Board finds that the rating criteria reasonably describe his disability and referral for consideration of an extraschedular rating is not warranted in this case. 


ORDER

A rating of 40 percent, and not higher, for low back strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating higher than 10 percent for a left avulsion fracture is denied.

Entitlement to a compensable rating for palsy of the peroneal nerve, prior to October 22, 2002, is denied.  

A rating of 30 percent, and not higher, for palsy of the peroneal nerve is granted, as of October 22, 2002.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


